Citation Nr: 1215450	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision in which the Regional Office (RO) in North Little Rock, Arkansas, in pertinent part, granted service connection for hepatitis B and assigned an initial noncompensable evaluation for this disability.  

In February 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and severity of his service-connected hepatitis B.  In February 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in March 2011, and copies of the VA examination report as well as his updated VA treatment records have been associated with his claims file.  The AMC subsequently readjudicated the claim in the August 2011 Supplemental Statement of the case (SSOC).  The agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Unfortunately, a remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this remand.  However, following the recent receipt of additional mail and a thorough review of the claims file, the Board finds that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the July 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for a hearing in June 2008 but failed to report for this hearing.  A June 2008 Report of Contact slip reflects that the Veteran contacted the RO one day after his scheduled hearing and informed the representative there that he missed his hearing due to a death in his family.  He asked that he be rescheduled for another hearing at a later date.  As no hearing was subsequently rescheduled, in a letter dated on March 2, 2012, the Board asked the Veteran to clarify whether he still wished to be scheduled for another hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated later in March 2012, and date stamped as having been received in April 2012, the Veteran indicated that he wished to appear at a hearing before a VLJ at his RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the North Little Rock, Arkansas RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


